IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


THE WESTON GROUP, INC.,                   : No. 727 MAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
HIGHMARK HEALTH SERVICES,                 :
FORMERLY HIGHMARK, INC., D/B/A            :
HIGHMARK BLUE SHIELD AND MODEL            :
CONSULTING, INC.,                         :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of March, 2018, the Petition for Allowance of Appeal is

DENIED.